Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest reference SJOGAHL taught using filtered black liquor or specific phenolic substitutes in kraft cooking to lower kappa number.  SJOGAHL did not teach xylenol or the claimed specific phenolic substitutes of instant claim 6.  Further, while the filtered black liquor would be expected to have some xylenol or some phenolic compounds of instant claim 6 there was no evidence that it would meet the claimed range of concentration.  The person of ordinary skill in the art wouldn’t look to optimize the amount of filtered black liquor applied based on a single compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748